            Case 1:20-cv-00306-AWI-SKO Document 19 Filed 06/11/20 Page 1 of 2


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7    MARIA NINO,                                          CASE NO. 1:20-CV-306 AWI SKO
 8                           Plaintiff                     ORDER CLOSING CASE IN LIGHT OF
                                                           STIPULATION FOR DISMISSAL AND
 9                   v.                                    ORDER DENYING AS MOOT
                                                           PENDING MOTIONS
10    WELLS FARGO BANK, N.A., et al.,
11                           Defendants                    (Doc. Nos. 6, 8, 18)
12

13

14
            On June 10 2020, the parties filed a stipulation to dismiss this case without prejudice. See
15
     Doc. No. 18. The stipulation is signed by the parties and also provides that Plaintiff is to expunge
16
     within fifteen days of this order the lis pendens that was filed in connection with this action. See
17
     id. The Court views the stipulation as a Rule 41(a)(1) stipulation.
18
            Rule 41(a)(1), in relevant part, reads:
19

20          (A) . . . the plaintiff may dismiss an action without a court order by filing: (i) a
            notice of dismissal before the opposing party serves either an answer or a motion
21          for summary judgment; or (ii) a stipulation of dismissal signed by all parties who
            have appeared. . . . (B) Unless the notice or stipulation states otherwise, the
22          dismissal is without prejudice.
23 Dismissals under Rule 41(a)(1)(A), when properly filed, are effective immediately and do not

24
     require a court order/court approval. See Fed. R. Civ. P. 41(a)(1); Yesh Music v. Lakewood
25
     Church, 727 F.3d 356, 362 (5th Cir. 2013); Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d
26
     1074, 1077 (9th Cir. 1999); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); In re
27

28 Wolf, 842 F.2d 464, 466 (D.C. Cir. 1989).
           Case 1:20-cv-00306-AWI-SKO Document 19 Filed 06/11/20 Page 2 of 2

            Here, the stipulation has the effect of terminating this case. See Fed. R. Civ. P. 41(a)(1);
 1

 2 Yesh Music, 727 F.3d at 362; Commercial Space, 193 F.3d at 1077. As such, the Court will direct

 3 the Clerk to close this case. However, the Court will also give effect to the stipulation and order

 4 Plaintiff to expunge the lis pendens. Further, there are two motions to dismiss that are pending.

 5
     The stipulation and termination of this case moots those motions. For administrative purposes, the
 6
     Court will deny the motions to dismiss as moot.
 7
            Therefore, IT IS HEREBY ORDERED that :
 8
     1.     The Clerk shall CLOSE this case in light of the parties’ Rule 41(a)(1) stipulation for
 9

10          dismissal without prejudice;

11 2.       The two motions to dismiss currently pending, Doc. No. 6 and Doc. No. 8, are DENIED as
12          moot; and
13
     3.     Within fifteen (15) days of service of this order, Plaintiff shall expunge the Lis Pendens
14
            recorded on January 31, 2020, instrument number 000220014046 in the Office of the
15
            County Recorder of the County of Kern, California for the real property commonly known
16

17          as 700 E. 3RD Street, Bakersfield, California 93307, Assessor’s Parcel Number 139-294-

18          26-00-0.

19

20 IT IS SO ORDERED.

21
     Dated: June 10, 2020
22                                               SENIOR DISTRICT JUDGE

23

24

25

26
27

28

                                                       2
